ACCEPTED
                                                                                                                 03-14-00283-CV
                                                                                                                         6814101
                                                                                                      THIRD COURT OF APPEALS
                                                                                                                 AUSTIN, TEXAS
                                                                                                            9/7/2015 12:00:00 AM
                                                                                                               JEFFREY D. KYLE
                                                                                                                          CLERK


517 SOLEDAD STREET                                                         ROBERT A. SCHULMAN
SAN ANTONIO, TEXAS 78205-1508                                              RSCHULMAN@SLH   -LAW.IN
                                                                                         FILED  COM
TELEPHONE: (210) 538-5385     FACSIMILE: (210) 538-5384        3rd COURT OF APPEALS
WWW.SLH-LAW.COM & WWW.K12LAW.COM                                   AUSTIN, TEXAS
                                                               9/5/2015 1:42:11 PM
         ATTORNEYS AND COUNSELORS FOR TEXAS PUBLIC SCHOOLS AND LOCAL GOVERNMENT
                                                                 JEFFREY D. KYLE
                                                                       Clerk
September 5, 2015

By E-Filing Submission

Jeffrey D. Kyle, Clerk
Court of Appeals
Attn: Liz Talerico, Deputy Clerk
Third District of Texas
P. O. Box 12547
Austin, Texas 78711-2547

RE:     Court of Appeals Number:                   03-14-00283-CV; 03-14-00360-CV
        Trial Court Case Number:                   D-1-GN-14-000672

Style: Texas Education Agency and Michael L. Williams, Commissioner of
       Education, in his Official Capacity v. American YouthWorks, Inc. d/b/a
       American YouthWorks Charter School

        Texas Education Agency and Michael L. Williams, Commissioner of
        Education, in his Official Capacity v. American YouthWorks, Inc. d/b/a
        American YouthWorks Charter School; Honors Academy, Inc. d/b/a Honors
        Academy Charter School and Azleway Charter School

Dear Ms. Talerico:

In response to your September 2, 2015 notice regarding scheduling of oral argument in
the above referenced proceedings, this letter will serve to confirm that the undersigned
and Joseph E. Hoffer will appear on September 24, 2015 at 9:00 AM to present oral
argument on behalf of American YouthWorks, Inc. d/b/a American YouthWorks Charter
School.

Please note the correct name of our law firm (effective April 1, 2015) for your records.




Schulman, Lopez, Hoffer & Adelstein, LLP—Trusted advisers and advocates for Texas independent school districts,
charter schools and local governments offering accessible, responsive legal representation to our clients.
Page 2
September 5, 2015




Yours truly,

SCHULMAN, LOPEZ,
HOFFER & ADELSTEIN, LLP




Robert A. Schulman

RAS:cap

cc:    By Email Transmission (and E-Filing Notification)

       Mr. Joseph E. Hoffer
       (Firm)

       Ms. Shelley N. Dahlberg
       Assistant Attorney General
       General Litigation Division

       Mr. Kevin O’Hanlon
       O’Hanlon, McCollum & Demerath

       Ms. Susan G. Morrison
       The Fowler Law Firm, PC